DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amended Abstract filed 5/4/2021 is acceptable and has been entered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (PG PUB 2009/0311116) or, alternatively, under 35 U.S.C. 103 as being unpatentable over Bai et al. (PG PUB 2009/0311116) in view of Bar-Cohen (US Pat 5,630,709).
Re claim 1, Bai discloses an infusion pump 10 (Fig 1A,1B), comprising: a fluid chamber 66 having an outlet valve 20 (Para 26); a pump membrane 44 formed into a wall of the fluid chamber (as seen in Fig 1A,1B) (Para 24); a piezo-stack actuator 14 comprising a stack 26 of piezo-electric layers 30 (Para 20) that lengthens in response to an applied electrical bias (Para 29) to deform the pump membrane inward in the direction of the fluid chamber (as seen in Fig 1B) to reduce a volume of the fluid chamber, thereby increasing a pressure of an infusion fluid within the fluid chamber (Para 29 – lengthening of stack 26 deforms membrane 28, which pressurizes fluid 64, which deforms membrane 42, which drives piston 40, which deforms membrane 44, which reduces the volume of fluid chamber 66 by increasing a pressure of the fluid within the chamber); and an electronic processor (Para 5 sets forth that an electric voltage is applied to the actuator in order to achieve a high flow rate – accordingly, one of ordinary skill in the art would recognize that application of the voltage at the set amount to achieve the high flow rate must originate from an electronic processor even though such a “processor” is not explicitly disclosed) programmed to operate the outlet valve and the piezo-stack actuator to pump the infusion fluid through the fluid chamber (Para 29 – the valve 20 is operated as a result of the actuator 14 being operated by the processor; thus, the processor directly operates the actuator and indirectly operates the outlet valve) at a programmed flow rate (Para 5).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (PG PUB 2009/0311116) in view of Moberg et al. (PG PUB 2004/0085215) or, .
Re claim 2, Bai, or alternatively Bai/Bar-Cohen, discloses all the claimed features except a linear encoder connected to the fluid chamber, the linear encoder being configured to measure a displacement of the piezo-stack actuator during operation of the piezo-stack actuator, and the electronic processor being programmed to read the linear encoder and, based on the displacement of the piezo-stack actuator measured by the linear encoder, detect a presence of at least one of bubbles in the fluid chamber, a tube occlusion of a tube operably connected to the outlet valve, or a tube disconnection of the tube operably connected to the outlet valve. Moberg, however, teaches an infusion pump comprising a linear encoder configured to measure displacement of an actuator in a fluid chamber during operation of the actuator (Para 133) and an electronic processor that is programmed to read the linear encoder, and based on the displacement of the actuator measured by the linear encoder, detect the presence of a tube occlusion of a tube operably connected to the outlet of a reservoir (Para 12,133) for the purpose of ceasing fluid delivery during an erroneous condition (Para 3,116). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bai, or alternatively Bai/Bar-Cohen, to include a linear encoder and to modify the electronic processor to detect a tube occlusion based on displacement of the actuator as measured by the linear encoder, as taught by Moberg, for the purpose of ceasing fluid delivery during an erroneous condition (Para 3, 116).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (PG PUB 2009/0311116)/Moberg et al. (PG PUB 2004/0085215) in view of Warby et al. (EP 0398583) or, alternatively, Bai et al. (PG PUB 2009/0311116)/Bar-Cohen (US Pat 5,630,709)/Moberg et al. (PG PUB 2004/0085215) in view of Warby et al. (EP 0398583).
Re claim 4, Bai, or alternatively Bai/Bar-Cohen, as modified by Moberg in the rejection of claim 2 above discloses all the claimed features except that the electronic processor is programmed to detect the presence of bubbles in the fluid chamber by performing operations including: reading the linear encoder during operation of the piezo-stack actuator at a reference electrical bias and with the outlet valve closed; and detecting bubbles in the fluid chamber based on the measured displacement at the reference electrical bias and with the outlet valve closed being greater than a bubbles detection threshold value. Warby, however, teaches an infusion pump 1 (Fig 1) comprising an electronic processor 40 (Fig 1) programmed to detect both the presence of a tube occlusion (like in Moberg) and the presence of bubbles in a fluid chamber 6 (Fig 1) during operation of a piezoelectric actuator 10 (Fig 1; Col 5, Line 44) at a reference electrical bias and with an outlet valve 18 (Fig 1; Col 5, Line 57) closed and detect bubbles in the fluid chamber based on measured displacement of the actuator at the reference electrical bias and with the outlet valve closed being greater than a bubbles detection threshold value (Col 9, Lines 11-40; Col 4, Lines 29-34) for the purpose of preventing an extremely dangerous infusion (Col 1, Lines 39-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bai/Moberg, or alternatively Bai/Bar-Cohen/Moberg, to include the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (PG PUB 2009/0311116) in view of Peclat (US Pat 6,102,678) or, alternatively, Bai et al. (PG PUB 2009/0311116)/Bar-Cohen (US Pat 5,630,709) in view of Peclat (US Pat 6,102,678).
Re claim 9, Bai, or alternatively Bai/Bar-Cohen, discloses all the claimed features but is silent as to the infusion pump including no magnetic material. Peclat, however, teaches an infusion pump that includes no magnetic material (Col 5, Lines 3-10) for the purpose of reducing the weight and the cost of production of the infusion pump (Col 5, Lines 3-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bai, or alternatively Bai/Bar-Cohen, to include the infusion pump such that it includes no magnetic material, as taught by Peclat, for the purpose of reducing the weight and the cost of production of the infusion pump (Col 5, Lines 3-10).
Response to Arguments
Applicant’s arguments filed 5/4/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2009/0148317 to Pietron et al. and PG PUB 2011/0251481 to Strobl each disclose infusion pumps that utilize a piezo-stack actuator to increase pressure of a fluid.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783